Title: To Benjamin Franklin from David Barclay, 28 December 1782
From: Barclay, David Junior
To: Franklin, Benjamin



	Respected Friend.Youngsbury Herts: [Hertfordshire] 28th: of 12th: mo: 1782
Having been informed of the intention of Lady Juliana Penn to go to Paris, as an Advocate for the Representatives of the Founder of Pensilvania, I feel my self impress’d with a desire to cast in my Mite, unsolicited, & I trust, unnecessary, because that family have better Advocates— Justice, on their side, & my honourable Friend so large a share in the dispensing thereof— I shall add only, that, could I have believed my presence at Passy would have added one tittle to the advantage of the Descendants of William Penn, I should chearfully have offer’d my personal Service.
I am respectfully Thy affectionate Friend.
David Barclay.


P.S. I expect this will be delivered by my intimate & worthy Penn Richard Penn, who, I think, has the amplitude of heart & the nobility of Sentiment of his great Ancestor, whose memory he venerates. I trust, & hope we may live to meet on this spot together & to brighten the Chain— Be assured my fattest Calf shall be killed, & my oldest Mutton produced—
D. B.
Youngsbury 27/12 mo. 82.Benjamin Franklin

